Citation Nr: 1514377	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to March 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal was previously remanded by the Board in August 2009, May 2011, September 2013, and June 2014.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2007.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to special monthly compensation based on the need for housebound benefits has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The probative, competent evidence does not demonstrate that a current acquired psychiatric disorder, to include major depressive disorder, is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2006 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records and examination reports, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2009, the Board remanded the Veteran's claim in order to obtain SSA records, VA treatment records, and translations of documents in the claims file.  The Veteran underwent VA examination in connection with his service connection claim for an acquired psychiatric disorder in January 2010.  In May 2011, the Board found this examination inadequate for purposes of determining service connection and remanded the claim for an additional examination.  Pursuant to the Board's May 2011 remand, an addendum opinion was obtained in June 2011.  In September 2013, the Board again found the opinion inadequate and remanded the claim for an additional opinion.  An additional examination was provided in October 2013.  In June 2014, the Board found this opinion inadequate as well and remanded the claim for a fourth time.  Addendum opinions were obtained in August and November 2014, and the Veteran underwent an additional examination in January 2015.  Upon review, the Board finds the January 2015 VA examination and opinion sufficient and adequate for purposes of determining service connection.  The January 2015 VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed an examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for an acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the August 2009, May 2011, September 2013, and June 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2007, the Veteran testified at a hearing before a DRO.  Pursuant to 38 C.F.R. § 3.103(c)(2) (2014), a DRO who conducts a hearing must fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by his representative.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has an acquired psychiatric disorder as a result of active duty service.  Specifically, he asserts that a basic training exercise conducted in a tear gas chamber caused him trauma which led him to develop an acquired psychiatric disorder.

With respect to a current disability, the record reflects a diagnosis of major depressive disorder during the pendency of the appeal.  As such, the Board finds that the Veteran has demonstrated a current disability for service connection purposes.
With respect to an in-service event or injury, the Veteran asserts that he was subjected to a tear gas chamber as part of basic training.  In support of his assertion, he submitted an affidavit from a friend who also purports to have taken part in this exercise.  As such, the Board finds that the Veteran has demonstrated an in-service event or injury.

With respect to a nexus between a current disability and an in-service event or injury, the Board previously found that VA examination reports dated January 2010, June 2011, and October 2013 were inadequate for purposes of determining service connection.  Upon review, the Board finds that the addendum opinions provided by the October 2013 VA examiner in August and November 2014 are also inadequate.  In the October 2013 and August 2014 opinions, the VA examiner opined that any acquired psychiatric disorder was less likely than not related to active duty, but opined in November 2014, without conducting a new examination, that the Veteran's current psychiatric disability was related to the trauma he experienced in training.  As such, the VA examiner's own opinions are contradictory.   Additionally, the VA examiner did not provide a sufficient rationale for any opinion or why the ultimate conclusion changed in the November 2014 addendum opinion.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the only competent medical opinion of record is the January 2015 opinion, which is negative to the Veteran's claim.  The January 2015 VA examiner conducted an examination of the Veteran, reviewed the claims file, and addressed the Veteran's lay statements regarding his symptoms.  The VA examiner opined that any acquired psychiatric disorder was less likely than not related to active duty, as no link could be made between the Veteran's psychiatric condition and his military service and it would be mere speculation to find that such a link existed.  The VA examiner acknowledged the Veteran's assertions that he had had a nervous condition since service, but found it probative that there was no indication of any psychiatric complaints or treatment during military service or soon thereafter, and additionally noted that when the Veteran sought treatment in 2006 he identified his stressors as primary support group problems, marital problems, and a chronic medical illness.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran asserted throughout the pendency of the appeal that he had a nervous condition as a result of active duty.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the diagnosis of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Veteran as to whether the Veteran's current disability is related to active duty does not constitute competent medical evidence and lacks probative value.   The Board also notes the Veteran's assertion that he was discharged from active duty as a result of a nervous condition, however, the Veteran's service personnel records reflect that he was in fact discharged due to an insufficient ability to speak and understand the English language.

Additionally, as some forms of acquired psychiatric disorders may be categorized as psychoses, the Veteran could have a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d 1331.  Upon review, however, the Board finds the Veteran's statements regarding the onset of any acquired psychiatric disorder have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran indicated when he received treatment in June and September of 2006, prior to filing a service connection claim, that he was experiencing depression as a result of family issues and a recent diagnosis of Parkinson's disease, and had been feeling depressed since two or three years prior, or roughly 25 years following separation from active duty.  However, during the pendency of the appeal the Veteran's statements as to his symptoms changed to reflect reports of a nervous condition since active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board finds more probative the Veteran's statements made at the time he was treated for major depressive disorder, as they were the first statements the Veteran made regarding the cause and onset of any psychiatric symptoms, and the Veteran had no pecuniary interest at that time.  38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  Additionally, as the Veteran had less than 90 days of active duty service, even if he could demonstrate that any acquired psychiatric disorder manifested within one year of separation from service, he would be ineligible for service connection for a chronic disease under 38 C.F.R. 
§ 3.309.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include major depressive disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


